Citation Nr: 0515448	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-18 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from April 1952 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted the veteran's claim for service 
connection for degenerative disc disease of the lumbar spine 
and assigned a 40 percent evaluation, effective August 27, 
2002.  It also granted the veteran's claim for service 
connection for degenerative disc disease of the cervical 
spine and assigned a 20 percent evaluation, effective August 
27, 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that increased evaluations are warranted 
for his service-connected degenerative disc disease of the 
lumbar and cervical spine.  He specifically argues that a VA 
examination conducted in November 2002 was inadequate to 
ascertain the severity of the disorders.  Having carefully 
considered the veteran's contentions, the Board has 
determined that additional development of the claims is 
necessary. 

The record indicates that the veteran was granted service 
connection for the disorders by rating dated in December 
2002, and that the veteran is challenging the initial 
ratings.  Thus, because the veteran's disability rating claim 
has been in continuous appellate status since the original 
assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Examination of the November 2002 VA examination reveals that 
it does not contain a sufficient discussion of those factors 
necessary for a comprehensive rating.  Consideration must be 
given to the degree of any functional loss caused by pain 
such as has been repeatedly complained of by the veteran.  
See 38 C.F.R. § 4.71a (2004); DeLuca v. Brown, 8 Vet. App. 
202 (1995) (evaluation of musculoskeletal disorders rated on 
the basis of limitation of motion require consideration of 
functional losses due to pain, etc.).  Specifically, when 
rating musculoskeletal disability, it should be remembered 
that "a part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40 (2004).  

In DeLuca v. Brown, the Court noted that the VA examination 
relied on to rate the veteran's disability had merely 
included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be portrayed in terms of the rating criteria.  Id.  
This is what is now required in the veteran's case.

During the pendency of the claims, the regulations governing 
ratings for disabilities of the spine were revised.  See 68 
Fed. Reg. 51454-58 (August 27, 2003) (now codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-43).  Revised statutory 
or regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000; Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  The record does not 
reflect that the veteran was apprised of the change in 
regulation or that his claims have been adjudicated with 
consideration of such revised regulations.

The VBA AMC should consider the veteran's claims of an 
increased ratings for the service-connected degenerative disc 
disease of the lumbar and cervical spine under both the old 
and the revised regulations governing disabilities of the 
spine.

Accordingly, the case is remanded to the RO via the VBA AMC 
for the following action:
1.  The VBA AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for his 
service-connected disabilities of the 
back and cervical spine.  After obtaining 
any necessary authorization from the 
veteran, the VBA AMC should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  All VA 
treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The VBA AMC should arrange for a VA 
examination by an appropriately qualified 
physician to determine the nature and 
extent of severity of the veteran's 
service-connected degenerative disc 
disease of the cervical and lumbar spine.  
Any further indicated special studies 
should be conducted.  The entire claims 
file, and a separate copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, who should acknowledge such 
receipt and review in any report 
generated as a result of this remand.

Regarding the service-connected 
disabilities of the cervical spine and 
low back, the examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including range of 
motion with an explanation as to what is 
the normal range of motion, the extent of 
any arthritis, neurological 
symptomatology, and pain on use, and 
comment on the extent of the functional 
limitations caused by the cervical spine 
and low back disabilities.  The examiner 
should be provided with both the old and 
the revised rating criteria for rating 
disabilities of the spine.  The examiner 
should first report his/her findings in 
relationship to the old criteria and 
separately in relationship to the new 
criteria.

The examiner should also be asked to 
determine whether the low back and/or 
cervical spine exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the cervical 
spine and/or low back is used repeatedly.  
It should also, if feasible, be portrayed 
in terms of the degree of additional 
range of motion loss due to pain on use 
or during flare-ups.

3.  The RO should readjudicate the issues 
of entitlement to increased ratings for 
the service-connected degenerative disc 
disease of the cervical spine and lumbar 
spine.  In light of the guidance provided 
in DeLuca, and with consideration of the 
old and new criteria of the applicable 
diagnostic code provisions.  The VBA AMC 
should determine the ratings for the 
cervical spine and low back which are 
most favorable to the veteran with 
consideration given to the effective date 
of the change in regulations.  If any 
action is adverse to the veteran, he 
should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



